Welles, Justice.
No sufficient excuse is shown by the defendant Peter Peterson, for his non-attendance before the judge on the 12th day of December, to which day the time for his appearance and examination was extended by the stipulation of the first of that month.' It does not appear, however, that the plaintiff appeared at that time, and the inference is, that he abandoned the proceeding. If that was so, they can claim no advantage from the subpcena or the original notice to appear on the first of December; and the subsequent stipulations cannot have the effect to revive or continue a proceeding which has thus become discontinued. Those subsequent stipulations must, therefore, be treated as original proceedings, wholly disconnected with those which preceded them. They were entered into without the knowledge of the individual to be affected by them and while he was absent in other states on business.
A failure to comply with stipulations entered into under such circumstances, cannot be regarded a contempt of court.
The motion must be denied, but without costs.